           Case 1:19-cv-11344-RA Document 12 Filed 02/05/20 Page 1 of 2


{i Seyfarth                                                                    Seyfarth Shaw LLP
                                                                                 620 Eighth Avenue
                                                                        New York, New York 10018
                                                                                  T (212) 218-5500
                                                                                  F (212) 218-5526

                                                                               jegan@seyfarth.com
                                                                                  T (212) 218-5291




February 5, 2020
                                                                         l!SDC-SDNY
VIAECF
                                                                         DOCL:MENT
Hon. Ronnie Abrams                                                       ELECTRO'.\TICALLY FILED
United States District Judge
                                                                         DOC#:
United States District Court for the Southern District of New York
                                                                         DATE F-,11-~E_D_:--:r,---{.,.....((J-/-r-)-0-
40 Foley Square, Courtroom 1506
New York, NY 10007

Re:    Matzura v. New Balance Athletics, Inc., Civil Action No.: 1: 19-cv-11344-RA

Dear Judge Abrams:

       This firm represents Defendant New Balance Athletics, Inc. ("Defendant") in the
above-referenced action. We write, jointly with Plaintiff, to respectfully request that the
Court: (1) adjourn the requirement to submit a joint letter either referring the case to ADR
or requesting an initial status conference (see ECF No. 5), based on Defendant's
anticipated Motion to Dismiss; (2) enter a briefing schedule on Defendant's Motion to
Dismiss; and (3) stay discovery pending a ruling on the Motion to Dismiss.

       By way of background, Plaintiff filed the Complaint on December 11, 2019. (ECF
No. 1.) Defendant executed a waiver of service on December 18, 2019. Accordingly, the
present deadline for responding to the Complaint is February 18, 2020. On December
12, 2019, the Court ordered the parties to meet and confer for at least one hour in an
attempt to settle this matter. (ECF No. 5.) Counsel for the Parties conferred in
compliance with this directive, but did not reach a settlement.

       Defendant intends to file a Motion to Dismiss the Complaint on the responsive
pleading deadline of February 18, 2020 that, if granted, would fully dispose of all claims
asserted in the Complaint. Accordingly, in the interest of conserving resources, the
parties respectfully request that the Court adjourn the requirements in its December 12,
2019 Order (ECF No. 5). The parties also respectfully request that discovery be stayed
while the Motion to Dismiss is pending.

       Regarding the Motion to Dismiss, the Parties request that the Court "So Order''
the below briefing schedule:

       •      Defendant's deadline to file Motion to Dismiss: February 18, 2020
           Case 1:19-cv-11344-RA Document 12 Filed 02/05/20 Page 2 of 2

{i Seyfarth                                                                  Hon. Ronnie Abrams
                                                                                February 5, 2020
                                                                                         Page 2


       •      Plaintiff's deadline to file his Opposition to the Motion to Dismiss or First
              Amended Complaint ("FAC"): March 18, 2020

       •      Defendant's deadline to file its Reply, or to file a Motion to Dismiss the
              FAC (if a FAC is filed): April 17, 2020

       •      Plaintiff's deadline to file his Opposition to a Motion to Dismiss the FAC (if
              a FAC is filed): May 18, 2020

       •      Defendant's deadline to file its Reply in support of a Motion to Dismiss
              FAC (if FAC is filed): June 8, 2020

         The deadline for the parties to jointly submit an election of ADR or request for an
initial status conference, as per the December 12, 2019 Order was Monday, February 3,
2020. The parties apologize for the late submission of this application, as they have been
undertaking efforts to meet and confer as per its December 12, 2019 Order, which have
been complicated by a medical issue that Plaintiff's counsel has been experiencing that
recently resulted in hospitalization.

        We thank the Court for its time and attention to this matter, and for its consideration
of this application.

Respectfully submitted,          Application granted. The Court adopts the parties' proposed
                                 briefing schedule. Accordingly, the deadlines set forth in Dkt. 5
                                 are adjourned and discovery is stayed pending the resolution of
SEYFARTH SHAW LLP
                                 Defendant's motion to dismiss.

                                 SO ORDERED.
Isl John W Egan

                                                                Hon. ~~ie Abrams
John W. Egan                                                    2/6/2020


cc:    All counsel of record (via ECF)
